      Case 3:21-cv-05682-WHO Document 1 Filed 07/23/21 Page 1 of 6



 1   JAMES C. NIELSEN (111889)
       jnielsen@nkllp.law
 2
     DANIEL N. KATIBAH (293251)
 3    dkatibah@nkllp.law
     NIELSEN KATIBAH LLP
 4   100 Smith Ranch Road, Suite 350
 5   San Rafael, California 94903
     Telephone: (415) 693-0900
 6   Facsimile: (415) 693-9674
 7
     Attorneys for Plaintiff
 8   WESCO INSURANCE COMPANY
 9

10                             UNITED STATES DISTRICT COURT
11                       NORTHERN DISTRICT OF CALIFORNIA
12
     WESCO INSURANCE COMPANY, a                    Case No.: 3:21-cv-05682
13
     Delaware corporation,
14                                                 COMPLAINT FOR DECLARATORY
                  Plaintiff,                       JUDGMENT; DEMAND FOR JURY
15                                                 TRIAL
16         v.

17   BRAD INGRAM CONSTRUCTION dba
     BRAD INGRAM CONSTRUCTION,
18
     INC., an individual,
19
                  Defendant.
20

21

22         Plaintiff Wesco Insurance Company complains against defendant Brad Ingram

23   Construction dba Brad Ingram Construction, Inc., as follows:

24                    FIRST CLAIM FOR DECLARATORY JUDGMENT
25         1.     Wesco is a Delaware corporation with its principal place of business in New
26   York City.
27         2.     Upon information and belief, defendant Brad Ingram Construction dba Brad
28


                                                1
                               COMPLAINT FOR DECLARATORY JUDGMENT
      Case 3:21-cv-05682-WHO Document 1 Filed 07/23/21 Page 2 of 6



 1   Ingram Construction, Inc., (“Ingram Construction”) was at all times mentioned an
 2   individual form of business located in Redwood Valley, California.
 3          3.     Jurisdiction is proper in this Court under 28 U.S.C. §1332(a)(1) because this
 4   is a civil action between citizens of different states and the amount in controversy exceeds
 5   $75,000. As alleged below, this case addresses a dispute over defense and indemnity of
 6   an underlying lawsuit filed by a truck driver who worked on the State of California’s
 7   project to clean up debris and waste generated by the November 2018 Camp Fire in
 8   Northern California. The plaintiff in that action—not a party here—claims he suffered
 9   respiratory injuries from having inhaled toxic dust during the project, and has now sued
10   one of the project’s prime contractors (among others). The prime contractor has cross-
11   sued Ingram Construction, which tendered to Wesco under a policy of general-liability
12   insurance Wesco issued to Ingram Construction as named insured. Aside from Ingram
13   Construction’s exposure to ultimate liability, defense expenses alone in the underlying
14   action can reasonably be expected to exceed $75,000.
15          4.     Venue is proper in the Northern District of California under 28 U.S.C. §
16   1391(b)(1), because Ingram Construction resides in Redwood Valley (Mendocino
17   County), which is within the Northern District of California.
18          5.     Under Northern District Local Rule 3-2(f), Ingram Construction’s residence
19   in Mendocino County would, in the first instance, spur assignment to this Court’s Eureka
20   Division. Because, however, Wesco has filed a declination to proceed before a magistrate
21   judge concurrently with this complaint, this matter must “be reassigned to a district judge
22   in one of the Bay Area Divisions” per Local Rule 3-2(g).
23          6.     This declaratory-judgment action arises from a lawsuit currently proceeding
24   in the Butte County Superior Court, styled Vargas v. Ceres Env’l Svcs., Inc., et al., Case
25   No. 20CV01591.
26          7.     Solely for purposes of describing the allegations in the Vargas action and
27   without admitting the truth thereof, the Vargas plaintiff alleges that his employer, Garlow
28   Transport, was hired as a subcontractor by Ceres Environmental Services, Inc., one of


                                               2
                              COMPLAINT FOR DECLARATORY JUDGMENT
       Case 3:21-cv-05682-WHO Document 1 Filed 07/23/21 Page 3 of 6



 1   three prime contractors the State of California—through its Department of Resources,
 2   Recycling, and Recovery (generally known as CalRecycle)— hired to clean up toxic
 3   debris left in the wake of the Camp Fire. The Vargas plaintiff alleges that the project
 4   entailed removing millions of tons of contaminated soil and debris and that he transported
 5   hundreds of truckloads of this toxic debris away from the site. The Vargas plaintiff
 6   contends that neither Ceres nor CalRecycle provided him with protective garments or air-
 7   filtration devices, such as a mask or a respirator, and that he was exposed without
 8   protection to toxic debris dust whenever he loaded and unloaded his truck at the cleanup
 9   and dump sites. The plaintiff was hospitalized with respiratory symptoms after the
10   project and eventually diagnosed with a disease called sarcoidosis, which has allegedly
11   rendered him permanently disabled. The plaintiff sued Ceres and CalRecycle on various
12   causes of action, and Ceres cross-complained against Ingram Construction (another one of
13   its subcontractors) seeking indemnity for the plaintiff’s alleged damages.
14          8.     Wesco issued a policy of commercial general liability insurance, number
15   WPP1447345 03, to “Brad Ingram Construction dba Brad Ingram Construction, Inc.” as
16   Named Insured, effective for the policy period April 1, 2019, through April 1, 2020. The
17   policy afforded a per-occurrence liability limit of $1,000,000 and an aggregate limit of
18   liability of $2,000,000.
19          9.     Wesco’s policy sets forth, among other language, the following terms:
20               COMMERCIAL GENERAL LIABILITY COVERAGE FORM
21                                             * * *
22          SECTION I—COVERAGES
23          COVERAGE            A   BODILY     INJURY       AND     PROPERTY         DAMAGE
24          LIABILITY
25          1.     Insuring Agreement.
26                 a. We will pay those sums that the insured becomes legally obligated to
27                     pay as damages because of “bodily injury” or “property damage” to
28                     which this insurance applies. We will have the right and duty to defend


                                                 3
                                COMPLAINT FOR DECLARATORY JUDGMENT
     Case 3:21-cv-05682-WHO Document 1 Filed 07/23/21 Page 4 of 6



 1                 the insured against any “suit” seeking those damages. However, we will
 2                 have no duty to defend the insured against any “suit” seeking damages
 3                 for “bodily injury” or “property damage” to which this insurance does
 4                 not apply. We may, at our discretion, investigate any “occurrence” and
 5                 settle any claim or “suit” that may result.***
 6                                                * * *
 7             b. This insurance applies to “bodily injury” and “property damage” only if:
 8                 (1)           The “bodily injury” or “property damage” is caused by an
 9                               “occurrence” that takes place in the “coverage territory”;
10                 (2)           The “bodily injury” or “property damage” occurs during the
11                               policy period;
12                                                * * *
13               TOTAL POLLUTION EXCLUSION ENDORSEMENT
14       This insurance does not apply to:
15       f.    Pollution
16                       (1)     “Bodily Injury” or “property damage” which would not have
17                       occurred in whole or in part but for the actual, alleged or threatened
18                       discharge, dispersal, seepage, migration, release or escape of
19                       “pollutants” at any time.
20

21                                                * * *
22       SECTION V – DEFINITIONS
23                                                * * *
24       3.    “Bodily injury” means bodily injury, sickness or disease sustained by a
25             person, including death resulting from any of these at any time.
26                                                * * *
27       13.   “Occurrence” means an accident, including continuous or repeated exposure
28             to substantially the same general harmful conditions.


                                                4
                               COMPLAINT FOR DECLARATORY JUDGMENT
      Case 3:21-cv-05682-WHO Document 1 Filed 07/23/21 Page 5 of 6



 1                                              * * *
 2          15.     “Pollutants” mean any solid, liquid, gaseous or thermal irritant or
 3                  contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals
 4                  and waste.     Waste includes materials to be recycled, reconditioned or
 5                  reclaimed.
 6                                              * * *
 7          10.     Ingram Construction tendered its defense of the Vargas cross-complaint to
 8   Wesco. Wesco has disclaimed any duty to defend, and thus any duty to indemnify,
 9   Ingram Construction under the policy.
10          11.     An actual controversy has arisen and now exists between Wesco, on one
11   hand, and Ingram Construction, on the other hand, concerning their respective rights and
12   obligations with respect to the Vargas cross-complaint. Wesco contends that it owes no
13   duty to defend or to indemnify Ingram Construction against the allegations in the Vargas
14   cross-complaint because the suit does not expose Ingram Construction to liability for
15   damages covered by the terms and conditions of Wesco’s policy. Wesco is informed and
16   believes that Ingram Construction contends to the contrary of Wesco’s contentions set
17   forth above.
18          12.     Wesco therefore requests that this Court enter a binding judicial declaration
19   in accordance with Wesco’s contentions set forth above. The requested declarations are
20   both necessary and proper at this time under the circumstances in that the interests of
21   judicial economy and substantial justice will be served thereby.
22       WHEREFORE, Wesco prays for judgment as follows:
23          a.      That the Court make and enter its binding judicial declarations in
24                  accordance with Wesco’s contentions set forth above;
25          b.      That Wesco be awarded its costs of suit incurred herein; and
26          c.      For such other and further relief as the court deems just and proper.
27

28


                                                  5
                                 COMPLAINT FOR DECLARATORY JUDGMENT
      Case 3:21-cv-05682-WHO Document 1 Filed 07/23/21 Page 6 of 6



 1                             DEMAND FOR JURY TRIAL
 2         Wesco Insurance Company hereby demands trial by jury in accordance with
 3   Fed.R.Civ.P. 38(a).
 4

 5   July 23, 2021                       NIELSEN KATIBAH LLP
 6
                                   By:          /s/ Daniel N. Katibah
 7                                        DANIEL N. KATIBAH
                                          Attorneys for Plaintiff
 8                                        WESCO INSURANCE COMPANY
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                            6
                           COMPLAINT FOR DECLARATORY JUDGMENT
